Exhibit 10.2



THIRD AMENDMENT TO STOCK AND ASSET PURCHASE AGREEMENT
This THIRD AMENDMENT TO STOCK AND ASSET PURCHASE AGREEMENT, dated as of June 3,
2013 (this “Third Amendment”), is by and between Selective Insurance Group,
Inc., a New Jersey corporation (the “Seller”), and AlphaStaff Group, Inc., a
Florida corporation (the “Purchaser”).
RECITALS
WHEREAS, the Seller and the Purchaser are parties to that certain Stock and
Asset Purchase Agreement, dated as of October 27, 2009, by and among the Seller,
the Purchaser and certain of their Affiliates (as amended, the “Purchase
Agreement”) (capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Purchase Agreement); and
WHEREAS, the Seller and the Purchaser desire to amend the Purchase Agreement to,
among other things, terminate the Annual Payments and Quarterly Earn-Out
Payments currently payable under the Purchase Agreement and reduce the
administrative burden associated with the administration thereof; and
WHEREAS, Section 11.07 of the Purchase Agreement provides that the Purchase
Agreement may be amended by an instrument in writing signed by, or on behalf of,
the Seller and the Purchaser.
NOW, THEREFORE, in consideration of the foregoing premises, and the agreements,
covenants, representations and warranties contained in the Purchase Agreement
and herein, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged and accepted, the parties, intending to be
legally bound, hereby agree as follows:
1.Contemporaneously with the execution of this Third Amendment, the Purchaser
shall pay to the Seller an amount equal to $887,176.50, by wire transfer of
immediately available funds to an account designated in writing by Seller (the
“Termination Payment”). The Purchaser and the Seller acknowledge and agree that
the Termination Payment shall not be subject to offset and represents the full
and final payment of the Purchase Price, including, but not limited to, (i) all
Annual Payments, (ii) all Quarterly Earn-Out Payments and (iii) the amount
required by the Seller as a condition to its willingness to execute this Third
Amendment. From and after the payment of the Termination Payment by the
Purchaser to the Seller, no additional amounts shall be due or payable by either
party pursuant to the Purchase Agreement except as may be required by Article
VII (Tax Matters) or Article IX (Indemnification) of the Purchase Agreement.
2.    Section 1.01 of the Purchase Agreement is hereby amended by amending and
restating the definitions of “Quarterly Earn-Out Period” and “Purchase Price” to
read as follows:
““Quarterly Earn-Out Period” means a fiscal quarter beginning with the start of
the fiscal quarter ending June 30, 2010 and ending with the end of the fiscal
quarter ending March 31, 2013.”
““Purchase Price” means an amount equal to the aggregate of the Initial Payment,
the Initial Earn-Out Payment, the Subsequent Payment, the Quarterly Earn-Out
Payments and the Termination Payment.”.
3.    Section 2.03(a)(iii) of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
“The Purchaser shall pay to the Seller an Annual Payment on the one-year
anniversary of the Closing Date, or, if such date is not a Business Day, the
first Business Day following such date, and on each of the succeeding two
anniversaries of the Closing Date, or, if any such date is not a Business Day,
the first Business Day following such date (each such date an “Annual Payment
Date” and such three Annual Payments, collectively, the “Subsequent Payment”).”
4.    Section 2.03(a)(iv) of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

1

--------------------------------------------------------------------------------



“The Purchaser shall pay to the Seller the Quarterly Earn-Out Payment for each
Quarterly Earn-Out Period on the respective Quarterly Earn-Out Payment Date for
such Quarterly Earn-Out Period, as set forth on Exhibit 2.03(a)(iv).”
5.    Exhibit 2.03(a)(iv) to the Purchase Agreement is hereby amended by the
deletion of the definition of “Selective Agent” in its entirety and the
insertion in lieu thereof of the following:
““Selective Agent” means those Persons set forth on Section 2.03(a)(iv)-B of the
Disclosure Letter, as the same may be amended from time to time prior to the
date of the Third Amendment to this Agreement, provided, however, that in no
instance shall a Common Broker be deemed to be a Selective Agent.”.
6.    Sections 2.08, 5.01(d), 5.08 and 5.09 of the Purchase Agreement are each
hereby amended and restated in their entirety to read “[Intentionally omitted]”,
and all defined terms used exclusively therein are hereby deleted.
7.    Exhibits 2.08(A), 2.08(a)-A, 2.08(b), 2.08(b)-A and 2.08(b)-B to the
Purchase Agreement are each hereby deleted in their entirety, and all defined
terms used exclusively therein are hereby deleted.
8.    Except as specifically amended hereby, the terms and provisions of the
Purchase Agreement shall continue and remain in full force and effect and the
valid and binding obligation of the parties thereto in accordance with its
terms. All references in the Purchase Agreement (and in any other agreements,
documents and instruments entered into in connection therewith) to the “Purchase
Agreement” shall be deemed for all purposes to refer to the Purchase Agreement,
as amended, including by this Third Amendment.
9.    This Third Amendment may be executed and delivered (including by facsimile
or other electronic transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.
10.    This Third Amendment shall be governed by, and construed in accordance
with, the laws of the State of Florida applicable to contracts executed in and
to be performed in that State. All Actions arising out of or relating to this
Third Amendment shall be heard and determined exclusively in any Florida federal
court sitting in Miami-Dade County, Florida, provided, however, that if such
federal court does not have jurisdiction over such Action, such Action shall be
heard and determined exclusively in any Florida state court sitting in
Miami-Dade County, Florida. Each of the parties hereto hereby waives to the
fullest extent permitted by applicable law any right it may have to a trial by
jury with respect to any litigation directly or indirectly arising out of, under
or in connection with this Third Amendment or the transactions contemplated by
this Third Amendment. If any term or other provision of this Third Amendment is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Third Amendment shall nevertheless remain in
full force and effect for so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to either party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Third Amendment so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
11.    Seller on behalf of itself and its controlled Affiliates, Subsidiaries,
predecessors, successors and assigns, and their present, future and former
officers, directors, employees, consultants, agents, administrators,
representatives and attorneys (collectively, the “Seller Releasors”), and
Purchaser, on behalf of itself and its Affiliates, Subsidiaries, parents,
related Entities, investors, predecessors, successors and assigns, and their
present, future and former owners, officers, directors, partners, employees,
consultants, agents, stockholders, administrators, representatives and attorneys
(collectively, the “Purchaser Releasors”), each hereby release and discharge the
other party, including the other party’s respective Affiliates, Subsidiaries,
parents, related Entities, investors, predecessors, successors and assigns, and
their present, future and former owners, officers, directors, managers, members,
partners, trustees, employees, consultants, agents, stockholders,
administrators, representatives and attorneys (collectively, in the case of the
Seller, the “Seller Releasees”, and, in the case of the Purchaser, the
“Purchaser Releasees”), from any and all known or unknown claims and causes of
action that any of the Seller Releasors or Purchaser Releasors ever had, now
have or hereafter can, shall

2

--------------------------------------------------------------------------------



or may, have against any of the Purchaser Releasees or Seller Releasees,
respectively, for, upon, or by reason of any matter, cause or thing whatsoever
from the beginning of time through and including the date of the Third
Amendment, solely to the extent such was or is in connection with, arises out
of, or is premised upon the calculation or payment of the Purchase Price or any
Initial Payment, Initial Earn-Out Payment, Subsequent Payment, Quarterly
Earn-Out Payment or Termination Payment. For the avoidance of doubt, the release
set forth in this Section 11 of this Third Amendment (i) does not supersede,
replace, or modify the agreements of the Seller and the Purchaser set forth in
the Purchase Agreement other than as specifically stated above or contemplated
herein and (ii) shall not consititute a waiver by either party of its right to
enforce the provisions of this Third Amendment.


[SIGNATURE PAGE FOLLOWS]

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Seller and the Purchaser have caused this Third
Amendment to be executed as of the date first written above by their respective
officers thereunto duly authorized.
SELLER
SELECTIVE INSURANCE GROUP, INC.


By:     /s/ Dale A. Thatcher    
Name: Dale A. Thatcher
Title: Executive Vice President and
Chief Financial Officer


PURCHASER
ALPHASTAFF GROUP, INC.


By:     /s/ Christina Allan    
Name: Cristina Allan
Title: President and Chief Executive Officer

4